Mr. Justice Wylie
announced—
That a majority of the court were in favor of affirming the decree appealed from, but that a written opinion had not been prepared. He would, therefore, simply announce the decision without reviewing the authorities or the elaborate and interesting-argument of counsel upon either side of the case. The court were of opinion that the deed executed by Mr. Wallach and wife on the 3d day of February, 1866, was a valid deed, and that the grantee took a good title, as against the complainants to the present bill. The decree sustaining the demurrer and dismissing the bill is, therefore, affirmed.